                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 2:21-cv-04736-RGK                                        Date July 9, 2021

Title: United States of America v. Aseem Giri

Present: The Honorable R. GARY KLAUSNER, U.S. DISTRICT JUDGE




                Sharon Williams                                        Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          ✘ In Chambers
                                    G                   G Counsel Notified

G Case previously closed in error. Make JS-5.

✘ Case should have been closed on entry dated 06/23/2021 [5] and [6]
G                                                                        .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

✘ Other Make JS-6
G

G Entered                                  .




                                                                  Initials of Preparer       sw




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
